                                                                                   Motion GRANTED.



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

 NORMAN “RUSS” ADAMS and
 BRENDA ADAMS,

         Plaintiffs,
 v.
                                                              Case No: 3:19-CV-00878
 DELK INDUSTRIES, INC., d/b/a DELK
 PRODUCTS, INC., and RAYMOND DON
 BARNES, individually,

         Defendants.

                              MOTION FOR NEW TRIAL DATE

       Defendants Delk Industries, Inc. (“Delk”) and Raymond Don Barnes, Jr. (collectively,

“Defendants”) respectfully submit to the Court that they have an unavoidable commitment in

China that conflicts with the trial in this matter, which is currently scheduled to begin April 27,

2021 and last for approximately three days. Accordingly, Defendants respectfully request

alternative trial dates from the Court and submit that they are willing to accept an earlier date if

needed. Plaintiffs’ attorneys have advised that they will not oppose this Motion if the trial can be

reset before the current trial date or on a date within three months after the current trial date.

                                                       Respectfully submitted,


                                                       s/ J. Anne Tipps
                                                       J. Anne Tipps (BPR No. 033588)
                                                       Alexandra T. MacKay (BPR No. 020859)
                                                       STITES & HARBISON PLLC
                                                       401 Commerce Street, Suite 800
                                                       Nashville, TN 37219
                                                       Telephone: (615) 782-2229
                                                       Email: annie.tipps@stites.com
                                                       Email: alexandra.mackay@stites.com

                                                       Counsel for Defendants
